       Case 2:21-cr-00026-KJM Document 7 Filed 03/10/21 Page 1 of 1

                                                                          FILED
                       UNITED STATES DISTRICT COURT                 March 10, 2021
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00026-KJM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
DAVID ALBERT BENJAMIN,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DAVID ALBERT BENJAMIN ,

Case No. 2:21-cr-00026-KJM Charge 18 U.S.C. § 3583 , from custody for the

following reasons:

                X     Release on Previously Imposed Supervised Release Conditions

                      Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

      Issued at Sacramento, California on March 10, 2021 at 2:10 p.m.




                                    By:

                                          Magistrate Judge Jeremy D. Peterson
